DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 4/26/21.  Claims 3, 4, and 7 have been canceled.  Claim 1 has been amended.  Claims 1, 2, 5, 6, and 8 are pending rejection below.
The Declaration under 37 CFR 1.132 filed 5/25/21 is sufficient to overcome the rejection of claims 1, 2, 5, and 8 based upon Maeno WO_2016027803_A1.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shihao “Advanced gecko-foot-mimetic dry adhesives based on carbon nanotubes”.
1.	Regarding Claims 1, 2, 5, and 8, Shihao discloses [2.8 Hierarchical VA-CNT arrays with entangled top layers] and [Fig. 6] discloses a vertically aligned carbon nanotube (VA-CNT) array film Shihao also discloses that the VA-CNT array film has a high shear adhesion force (~100 N cm”) and a low normal adhesion force (~10 N cm”) (the shear adhesion force can correspond to a static friction of instant Claim 5, and a normal adhesion force is greater than or equal to a normal force on a contact surface, so it can be understood that the coefficient of maximum static friction is greater than or equal to 1). In addition, [Fig. 6] of Shihao discloses the examples regarding the curly entangled segments, which have a length of 0.5 um or more. Shihao does not limit the curly entangled segments to having a length of 0.5 um or more, but it can be understood that the curly entangled segments have a length of 0.5 um or more based on [Fig. 6] of Shihao, so the claimed feature can be easily achieved by persons having ordinary skill in the art based on the disclosure of Shihao. 
2.	Regarding Claim 6, Shihao does not disclose the claimed limitation. However, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to arrive at this claimed limitation based on the desired adhesion desired in the end-product. 
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 8, 2022